DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,441,674. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites all the limitations in pending claims 1 & 7-9.  Patented claims 2-5 recite the limitations of pending claims 2 & 4-6, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladet et al. (US 2009/0004239).
Re Claim 1, Ladet discloses a method of manufacturing a hemostatic composite, comprising: 
contacting ([0061]-[0062]) a sponge (porous layer, [0029]) comprising a matrix of a biomaterial (e.g., [0028], [0031]) in dried form ([0034]-[0036]) with a reactive polymeric material 
drying the contacted biomaterial and reactive polymeric material ([0063], [0077]).
Re Claims 2 & 3, Ladet discloses a hemostatic composite comprising a sponge comprising a matrix of a biomaterial ([0028], [0031]) that is impregnated or coated ([0061]-[0062]) with a reactive polymeric material obtained by the method of claim 1 (as already explained under Claim 1).
Re Claim 4, Ladet also teaches that the reactive polymeric material is a reactive hydrophilic polymeric material (e.g. “polyalkylene oxides” in [0013], “process breaks down ... collagen, thus creating reactive sites without causing crosslinking” in [0016], “polyethylene glycol’ in [0021]; note the instant claim does not specify what the polymeric material is reactive with or when during the manufacturing process the polymeric material is reactive).
Re Claim 5, Ladet also discloses wherein the reactive polymeric material is a single reactive hydrophilic polymeric material ([0018] implies only collagen is in the solution forming the non-porous layer).
Re Claim 6, Ladet also discloses wherein the reactive polymeric material (in this case, collagen) is a single hydrophilic polymeric material comprising electrophilic reactive groups ([0016] discloses collagen may be processed as disclosed in US 4,931,546 to Tardy, which discusses using a periodic acid solution or periodate treatment on collagen to create reactive sites – aldehyde groups; see Col. 2 lines 8-29 of Tardy), wherein the hydrophilic polymeric material is a hydrophilic crosslinker (the collagen having reactive sites means it is a crosslinker).
Re Claim 7, Ladet also discloses (in [0021]) wherein the reactive polymeric material comprises a polyethylene glycol (PEG).
.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 8, Ladet teaches using a macromolecular hydrophilic additive that is “chemically unreactive with the collagenic constituent,” wherein the macromolecular hydrophilic additive can be polyethylene glycol ([0020]-[0021]). As such, the polyethylene glycol cannot have the reactive groups recited in the claim because those are reactive with collagen and would destroy the Ladet composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SUSAN S SU/            Primary Examiner, Art Unit 3781
12 March 2022